ON MOTION FOR REHEARING
The appellants have filed a formal motion for rehearing. We add the following to our opinion:
The appellants did not argue in their brief that the court reporter’s record of Mrs. Weaver’s testimony from the probate court was not shown to be accurate. During oral submission we inquired whether they were complaining of the showing in the district court as to the accuracy of that record. The reply of appellants’ counsel was that they were not saying that the record from the probate court was inaccurate but that their complaint was that it was inadmissible for the reasons stated in the cases cited in their brief. For that reason we did not consider whether a proper predicate had been laid by showing the accuracy of the record.
The motion for rehearing is denied.